Title: To George Washington from Perez Morton, 12 September 1775
From: Morton, Perez
To: Washington, George



Sir,
Council Chamber Watertown [Mass.] Septr 12th 1775

Agreable to your Request, I am directed by the Board to inform your Excellency, that in consequence of your Excellency’s Letter to the Board, relative to the great Increase of Prisoners here, they apprised the 3 other Colonies of New England, thereof by Letters to their several Assemblies—In Consequence of Which they have received for answer, from Govr Cooke of Rhode Island, that their Assembly have resolved, & are accordingly ready to receive 15 Prisoners—whenever delivered from this Colony—They have also received another Letter from his Honor Govr Trumbull inclosing a Resolve of Council of that Colony of Connecticut, purporting their readiness to receive their proportion of Prisoners, taken by the Continental Army, & pointing out the Counties of Hartford & Windham as the most eligible places for their Reception.
Your Excellency will therefore, during the Recess of the Council send all such Prisoners, as may fortunately fall into Your hands, into the Counties of Hartford & Windham, in the Colony of Connecticut, unless Your Excellency prefers the Colony of Rhode Island, where this Colony has a right to send only 15 in number—The Goals thro’ out this Colony are crowded. I am with great respect Your Excellency’s most Obedt humb. Servt

Perez Morton Dpy Secry

